Citation Nr: 0206785	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  96-42 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
pharyngitis, with a tonsillectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for benign prostate 
hypertrophy (BPH).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for throat cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions issued in May 1996 
and September 2000.  The Board remanded this case back to the 
regional office (RO) for further development in May 1999, 
December 2000, and April 2001, and the case has since been 
returned to the Board.  In April 2001, the Board also decided 
the issues of whether new and material evidence had been 
submitted to reopen claims for service connection for 
arteriosclerotic heart disease with angina and hypertension, 
chronic obstructive pulmonary disease, open angle glaucoma, 
pes planus, and asthma; entitlement to an increased 
evaluation for calculus of the kidneys and ureter, with left 
pyelonephritis, from August 25, 2000; and entitlement to an 
earlier effective date for a compensable evaluation for 
calculus of the kidneys and ureter, with left pyelonephritis.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's chronic pharyngitis is productive of 
symptoms that are no more than moderate in degree, including 
hoarseness, a small residual uvula, some lymphoid enlargement 
in the posterior aspect of the left part of his throat, and 
tenderness to the left lateral neck; there is no indication 
of thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes.

3.  There is competent medical evidence relating the 
veteran's current BPH to his period of service.

4.  The competent medical evidence does not demonstrate that 
the veteran has disability related to his history of 
headaches.

5.  There is no competent medical evidence showing that the 
veteran's throat cancer was first manifest in service or 
within one year thereafter or is otherwise related to 
service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic pharyngitis, with a tonsillectomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 
6516 (2001); 38 C.F.R. § 4.97, Diagnostic Code 6516 (1995); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  BPH was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

4.  Throat cancer was not incurred in service or within one 
year thereafter. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him multiple VA 
examinations addressing the nature, extent, and etiology of 
his claimed disorders.  At his travel board hearing, the 
veteran indicated that he began to receive benefits from the 
Social Security Administration (SSA) after age 65.  Hearing 
transcript (T.) 18.  Thus, any SSA records, which are not 
currently of record, would not be relevant to his appeal in 
this case, and there is no duty to contact SSA for any 
records.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in multiple 
Statements of the Case and Supplemental Statements of the 
Case.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  
Specifically, the RO has provided the veteran with the 
applicable laws and regulations and has informed him of the 
type of factual scenarios in which his individual claims 
would be granted.

Finally, the Board observes that the RO informed the veteran 
of the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 1991 & Supp. 2001) in a May 2001 letter.

II.  Entitlement to an increased evaluation for chronic 
pharyngitis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

The veteran was initially granted service connection for a 
tonsillectomy in a November 1963 rating decision in light of 
service medical records showing that this operation had been 
performed in May 1951, during service.  A zero percent 
evaluation was assigned from June 1957.  In a February 1967 
decision, the Board separately granted service connection for 
chronic pharyngitis, and, in a February 1967 rating decision, 
the RO assigned a 10 percent evaluation for this disability 
as of April 1967.  In an April 1969 rating decision, the RO 
increased this evaluation to 30 percent, and the RO 
effectuated this evaluation as of June 1967 in a May 1969 
rating decision.  However, the RO reduced this evaluation 
back to 10 percent, effective from March 1972, in a December 
1971 rating decision in light of the results of a November 
1971 VA examination.  A February 1988 rating decision is the 
first to reflect that the assigned 10 percent evaluation 
encompasses both chronic pharyngitis and a tonsillectomy.  
This 10 percent evaluation has since remained in effect and 
is at issue in this case.

In May 1996, the veteran underwent a VA mouth and throat 
examination, during which he reported that his voice would 
become tired quickly but also that he felt "stabilized at 
the present time with his vocal cord problem."  The 
examination revealed a slight hoarseness of the veteran's 
voice.  An intraoral examination revealed no mucosal 
abnormality of the mucosa of the lips or inner lining of the 
cheek and teeth, and an examination of the neck revealed no 
cervical nodes to be present bilaterally.  The diagnosis was 
a history of cancer of the vocal cord in 1963, with "some 
hoarseness and some recurrent pharyngitis" which had been 
followed periodically at a VA medical center.  

The veteran described stinging and burning in the throat, 
difficulty with swallowing food, and occasional marked 
hoarseness during his February 1997 RO hearing.  He related 
all of these symptoms to his service-connected pharyngitis.

During his December 1999 VA upper respiratory examination, 
the veteran reported chronic hoarseness, speech impairment, 
throat pain, and recurrent throat infections requiring 
antibiotic therapy.  The examination revealed no nasal 
deformity.  The septum was in the midline, and the inferior 
and middle turbinates were normal.  There was no discharge or 
obstruction in either nostril.  An examination of the mouth 
revealed a small residual uvula, but there was no evidence of 
trauma or chemical burn of the soft palate and no obvious 
lesions in the oropharynx.  The diagnosis was chronic 
pharyngitis, status post excision and radiation therapy of 
squamous carcinoma of the vocal cords, with no evidence of 
recurrence since 1963 but with chronic hoarseness and 
dysphagia with solid foods.

A privately conducted nasopharngolaryngoscopy, performed in 
February 2000, revealed a bilaterally clear nasal cavity; no 
evidence of drainage or masses; a clear nasopharynx; and 
normal Eustachian tubes, vocal cords, sinuses, hypopharynx, 
oropharynx, and tongue base.  The examining physician opined 
that "this patient does not have any evidence for laryngeal 
pathology at this time" and that there was no need for a 
further workup.

During his February 2001 VA Travel Board hearing, the veteran 
complained of continuous inflammation of the throat since 
service.  He stated that he was taking antibiotic medications 
for this problem, particularly during winter.  

The veteran's chronic pharyngitis was also addressed in the 
report of a January 2002 VA genitourinary examination.  
During this examination, the veteran stated that his 
pharyngitis would occasionally become "severe," requiring 
antibiotics once or twice per year.  An examination of the 
throat revealed some lymphoid enlargement in the posterior 
aspect of the left part of his throat, and he complained of 
tenderness on palpation of the left lateral neck and the area 
at the angle of his jaw.  No masses were palpated, and no 
intraoral masses could be seen on intraoral examination.  The 
examiner noted that the veteran talked with hoarseness.  An 
examination of the nose revealed a deviated septum, with no 
discharge and essentially "negative" turbinates.  The 
examiner noted that the veteran's chronic pharyngitis was 
"moderately severe" following his 1951 tonsillectomy and 
made worse following radiation therapy in 1963.  

In regard to the rating criteria under which the veteran's 
chronic pharyngitis has been evaluated, the Board notes that, 
by regulatory amendment effective October 7, 1996, changes 
were made to the schedular criteria for evaluating 
respiratory disorders.  See 61 Fed. Reg. 46720-46731 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, as here, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In a recent precedent opinion, however, 
the VA Office of General Counsel determined that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board should first determine whether the intervening change 
is more favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under 38 C.F.R. § 4.97, Diagnostic Code 6516 (1995), in 
effect through October 6, 1996 and applicable in the present 
appeal under Karnas, chronic laryngitis warrants a 10 percent 
evaluation in moderate cases, characterized by catarrhal 
inflammation of cords or mucous membrane, and moderate 
hoarseness.  A 30 percent evaluation is in order in severe 
cases, characterized by marked pathological changes, such as 
inflammation of cords or mucous membrane, thickening or 
nodules of cords or submucous infiltration, and marked 
hoarseness.

Under the revised criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6516 (2001), in effect beginning on October 7, 1996, a 
10 percent evaluation is for assignment in cases of 
hoarseness, with inflammation of cords or mucous membrane.  A 
30 percent evaluation is in order in cases of hoarseness, 
with thickening of cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy.

In the case at hand, the Board is aware that the veteran has 
complained of frequent throat pain, and hoarseness has been 
noted on examination.  However, the veteran's lay testimony 
as to his problems is outweighed by the medical evidence that 
is reflective of the extent of pathology associated with the 
service-connected disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  That is, the only other objective 
symptomatology shown in this case is a small residual uvula, 
some lymphoid enlargement in the posterior aspect of the left 
part of his throat, and tenderness to the left lateral neck.  
There is no indication of thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes, as 
required for a higher rating under the applicable diagnostic 
criteria noted above.  There is also no evidence suggesting 
that the veteran's hoarseness itself is more than moderate in 
degree.

The Board is aware that a 30 percent evaluation was warranted 
under the prior criteria of Diagnostic Code 6516 in severe 
cases and that a history of moderately severe chronic 
pharyngitis following a 1951 tonsillectomy and radiation in 
1963 was noted in the report of the January 2002 VA 
examination.  However, this degree of impairment has simply 
not been reflected in the actual symptomatology shown by the 
examinations conducted during the pendency of this appeal, 
including the 2002 examination.  38 C.F.R. §§ 4.1, 4.2 
(2001)(evaluation of the complete medical history of the 
veteran's condition is required).  Rather, the disability 
picture is characterized by moderate hoarseness, minimal 
objective symptomatology, and infrequent flare-ups - which 
are contemplated in the currently assigned rating.

Overall, the Board has considered both sets of criteria for a 
30 percent evaluation for chronic pharyngitis but finds that 
the medical evidence of record in this case reflects that 
neither set of criteria has been met.  Rather, the currently 
assigned 10 percent evaluation is appropriate, and the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
showing that his service-connected chronic pharyngitis, with 
a tonsillectomy, has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated hospitalization during the pendency 
of this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


III.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including organic neurological disorders and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

B.  BPH

During service, the veteran was not specifically treated for 
BPH at any time.  However, his service medical records 
reflect significant treatment for calculi in the kidney and 
left ureter, and service connection has since been granted 
for this disorder.
 
A March 1989 letter from a private doctor indicates that the 
veteran had benign enlargement of the prostate by 
examination.  A July 1989 VA examination also revealed BPH.  
Mild prostatism was noted in a November 1990 VA treatment 
record.

During his January 2002 VA genitourinary examination, the 
veteran reported his history of passing a kidney stone in 
1951 and indicated that he was found to have an enlarged 
prostate at this time.  The examiner, who reviewed the claims 
file, indicated that BPH was "first noted in 1951 at which 
time patient passed a kidney stone while he was in Germany."  
The examiner also indicated that this disorder was not 
etiologically related to either throat cancer or a headache 
disorder.

In this case, the Board takes particular note of the January 
2002 VA genitourinary examination report indicating that BPH 
has its onset in 1951, during the veteran's period of 
service.  While the Board is aware that the veteran's service 
medical records do not specify the entity of BPH, the medical 
examiner who rendered the nexus opinion for VA was able to 
review all pertinent data and history of record before making 
any conclusions.  The Board does observe that the veteran was 
treated for genitourinary problems in service and has been 
separately service-connected for calculus of the kidneys, 
which is consistent with the examiner's report.  Moreover, 
the Board emphasizes that the VA examiner reviewed the claims 
file before reaching his conclusion, and there is no medical 
opinion of record directly contradicting the VA examiner's 
opinion.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As the January 2002 VA examination report constitutes 
competent and uncontradicted medical evidence in support of 
the veteran's claim, the Board finds that the grant of 
service connection for BPH is warranted.  To that extent, the 
appeal is granted.

C.  Headaches

In February 1951, during service, the veteran was treated for 
headaches of an undetermined cause.  He also reported a 
history of "frequent or severe headaches" in a July 1952 
Report of Medical History.

Subsequent to service, the veteran complained of headaches 
during a VA hospitalization from March to May of 1967 and 
during VA examinations conducted in November 1971 and June 
1976.  VA treatment records from October 1978 and April 1989 
also reflect treatment for headaches.  

At his hearing in February 2001, the veteran related his 
headache problems to his cancer or treatment thereof.  T. 16.    

During his January 2002 VA neurological examination, the 
veteran reported headaches dating back to his in-service 
tonsil removal in 1951 and described them as non-
incapacitating.  A neurological examination was "grossly 
intact."  Based on this information and a review of the 
veteran's claims file, the examiner diagnosed a history of 
headaches since the 1950s, of unclear etiology.  The examiner 
further noted that these headaches were "probably a 
combination of common migraine or episodic tension type 
headaches."  

The report of the veteran's January 2002 genitourinary 
examination contains the comment that there was no 
relationship between the veteran's BPH, throat cancer, and 
headache disorder, but the examiner provided no indication of 
whether a relationship existed between headaches and service.

In this case, the Board notes that the veteran was treated 
intermittently for headaches in service and that the examiner 
who conducted the January 2002 neurological examination, 
after hearing the veteran's report of headaches dating back 
to 1951 and reviewing the claims file, concluded that the 
veteran had a "history" of headaches dating back to the 
1950s.  Significantly, the examination was essentially within 
normal limits, and the examiner also indicated within the 
diagnosis that headaches were not incapacitating.  It was 
further noted that the veteran had lost no time from work due 
to headaches.  Thus, no industrial impairment is shown.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  In the present 
case, the medical evidence of record does not show that the 
veteran has any disability related to headaches.  Rather, the 
VA examiner in 2002, while noting the history of headaches, 
otherwise reports no objective findings on examination and 
that the reported headaches were not incapacitating.  
Consequently, this medical evidence, considered to be of high 
probative value given the examiner's longitudinal review of 
the records, does not show that there is any associated 
disability with the veteran's report of headaches.    

As discussed previously, the veteran's opinions as to a 
medical diagnosis or causation are not considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. at 
494.  As there is no competent evidence of record of a 
disability related to headaches, the Board concludes that the 
veteran's claim for service connection must be denied. 

D.  Throat cancer

The Board has reviewed the veteran's service medical records 
and observes that these records are entirely negative for 
evidence of throat cancer, although the veteran was seen for 
multiple respiratory problems, including bronchial asthma and 
allergies.

Several VA treatment records, beginning in April 1975, 
indicate that the veteran had a tumor removed from his vocal 
cords in 1963, with radiation treatment.  A July 1976 VA 
hospital record indicates that the veteran had irradiation 
for a carcinoma of the vocal cords in 1967.  His throat was 
noted to be normal in a report of hospitalization from July 
and August of 1978.  A VA hospital report from June and July 
of 1981 also indicates a history of having a malignant growth 
removed from the left larynx in 1963.  An August 1989 VA 
examination report contains a diagnosis of chronic 
pharyngitis secondary to radiation for carcinoma of the 
larynx, by history.

The report of the veteran's May 1996 VA mouth and throat 
examination contains a diagnosis of a history of cancer of 
the vocal cord in 1963.  The etiology of this disorder was 
further discussed in the report of a January 2002 VA 
genitourinary examination.  While the examiner noted that the 
veteran's throat cancer worsened his preexisting 
tonsillectomy, the examiner, who reviewed the claims file, 
again indicated that the veteran's throat cancer dated back 
to 1963, which was the date he reported.

In reviewing the evidence described above, the Board is aware 
that the veteran has an extensive history of treatment for 
respiratory problems, including during service.  However, 
there is no medical evidence of record suggesting that throat 
cancer was first manifest prior to 1963, more than a decade 
following separation from service, and none of the veteran's 
examiners has related this disorder back to service.  While 
there is evidence that the veteran's throat cancer may have 
aggravated his service-connected pharyngitis, there is no 
evidence suggesting that the reverse process occurred.  See 
38 C.F.R. § 3.310 (2001); see Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Also, any headaches associated with the 
cancer may not be considered service-connected since the 
cancer is not found to be related to service in any way.

Indeed, the only evidence of record supporting the veteran's 
contention that throat cancer was first incurred in service 
or within one year thereafter is his own lay opinion, 
articulated during his February 2001 VA Travel Board hearing.  
However, the veteran has not been shown to possess the 
requisite medical training, credentials, or other expertise 
needed to render a competent opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  His lay opinion, therefore, does not constitute 
competent medical evidence and lacks probative value.

As there is no competent medical evidence of record 
suggesting that the veteran's throat cancer was first 
manifest in service or within one year thereafter, the 
preponderance of the evidence is against his claim for 
service connection for this disability.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107(b) (West Supp. 2001). 


ORDER

The claim of entitlement to an increased evaluation for 
chronic pharyngitis, with a tonsillectomy, currently 
evaluated as 10 percent disabling, is denied.

The claim of entitlement to service connection for BPH is 
granted.

The claim of entitlement to service connection for headaches 
is denied.

The claim of entitlement to service connection for throat 
cancer is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

